DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented and pending the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependency of the claims 12-20 appear to be incorrect in the context of the claimed invention (i.e., the terms used in the “method” & “manager”/”module”).  The clear metes and bounds of the claims 12-20 cannot be properly determined at this time; however, the examiner’s interpretations applied for the claims 11-20 were as if the claims 11-20 being in the same method claims group.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2020/0097055 A1).
The WANG reference teaches functionally equivalence recitations of the recited claimed invention as follows (i.e., the content of the bracket […] teaches the teachings of the WANG reference): 

1. An expansion module comprising: [system and operation of figure 5 with accompanying description] 
an interface configured to operably connect to a computing device including a service manager; [figure 5, the operations of “system interface (112) & OS (110) connected to BMC (104)] 
and a controller configured to: determine whether communication with the service manager of the computing device is enabled or not enabled; [paragraph 24, “enable communication of temperature information…not communicatively coupled…even in the absence of the connection bus…the temperature information ca be obtained via an …agent”, the examiner notes that the presence or absence of connection bus teaches the enabled or not enabled communication recitations of the claimed invention, vice versa]
set a first temperature level at which operation of the expansion module is reduced in response to determining that communication with the service manager is enabled; and [figure 2, paragraph 28, “configured to have a predetermined shutdown threshold temperature…that causes GPU 108 to automatically shutdown to prevent any damages” & paragraph 29, “BMC 104 can be configured to consider temperatures at GPU……corresponds to a decrease in the temperature”]
set a second temperature level at which operation of the expansion module is reduced in response to determining that communication with the service manager is not enabled, wherein the second temperature level is lower than the first temperature level.  [figures 3-4, paragraph 30, “where GPUs 108 are unable to communicate with BMC 104 by way of management bus 130”, paragraph 32, “the predetermined slowdown threshold temperature of 85 degrees…also be configured to have a predetermined shutdown threshold temperature…automatically shutdown to prevent any damage to the components”

2. The expansion module of claim 1, wherein the service manager comprises a baseboard management controller (BMC) of the computing device.  [paragraph 30, BMC 104”, the examiner also notes that the functional equivalence of the claimed recitation is taught by the Wang reference, in addition, it is well-known common practice in the industry]

3. The expansion module of claim 1, wherein the controller is configured to determine whether communication with the service manager is enabled by use of Management Component Transport Protocol (MCTP).  [paragraph 35, “transmit the obtained information to BMC 104 via a system interface 112, see figure 5, connections between the 110 & 104, the examiner also notes that the functional equivalence of the claimed recitation is taught by the Wang reference, in addition, it is well-known common practice in the industry]

4. The expansion module of claim 1, wherein the controller is configured to: determine that a detected temperature is at the first temperature level and communication with the service manager is enabled; and reduce operation of the expansion module in response to determining that the detected temperature is at the first temperature level and communication with the service manager is enabled [operations of figures 2, 5 & 7 with accompanying descriptions, the examiner notes that the it is obvious to the designer of the system who is one of ordinary skill in the art to choose wide variety of temperature levels to control designing systems that are system dependent features (i.e., specific temperature levels)].  

5. The expansion module of claim 1, wherein the controller is configured to:  19Attorney Docket No.: XRPS920190031-US-NPdetermine that a detected temperature is at a third temperature level and communication with the service manager is enabled, wherein the third temperature level is less than the first temperature level; and communicate a message to the service manager to reduce or halt operations with the expansion module in response to determining that the detected temperature is at the third temperature level and communication with the service manager is enabled.  [operations of figures 2, 5 & 7 with accompanying descriptions, the examiner notes that the it is obvious to the designer of the system who is one of ordinary skill in the art to choose wide variety of temperature levels to control designing systems that are system dependent features (i.e., specific temperature levels)].  

6. The expansion module of claim 5, wherein the second temperature level and the third temperature level are the same.  [operations of figures 2, 5 & 7 with accompanying descriptions, the examiner notes that the it is obvious to the designer of the system who is one of ordinary skill in the art to choose wide variety of temperature levels to control designing systems that are system dependent features (i.e., specific temperature levels)].  

7. The expansion module of claim 1, wherein the controller is configured to: determine that a detected temperature is at the second temperature level and communication with the service manager is not enabled; and reduce operation of the expansion module in response to determining that the detected temperature is at the second temperature level and communication with the service manager is not enabled.  [operations of figures 2, 5 & 7 with accompanying descriptions, the examiner notes that the it is obvious to the designer of the system who is one of ordinary skill in the art to choose wide variety of temperature levels to control designing systems that are system dependent features (i.e., specific temperature levels)].  

8. The expansion module of claim 1, wherein the controller is configured to determine whether communication with the service manager is enabled or not enabled based on whether an identifier has been assigned for communication with the computing device.  
[paragraph 32, “GPU 108 is not communicatively coupled to BMC 104” & paragraph 36, “monitoring information can contain a bus ID of any of the GPUs…can collect the current temperature”]

9. The expansion module of claim 1, wherein the controller is configured to: set a third temperature level that is lower than the first and second temperature levels; determine that a temperature of the expansion module at the third temperature level is detected; and communicate a message to the service manager to increase fan speed in response to determining that a temperature of the expansion module at the third temperature level is detected . [operations of figures 2, 5 & 7 with accompanying descriptions, the examiner notes that the it is obvious to the designer of the system who is one of ordinary skill in the art to choose wide variety of temperature levels to control designing systems that are system dependent features (i.e., specific temperature levels)].    

10. The expansion module of claim 9, wherein the controller is configured to:  20Attorney Docket No.: XRPS920190031-US-NP set a fourth temperature level that is lower than the first and second temperature levels, and that is higher than the third temperature level; determine that a temperature of the expansion module at the fourth temperature level is detected; and communicate a message to the service manager to increase fan speed to a maximum fan speed in response to determining that a temperature of the expansion module at the fourth temperature level is detected.  [operations of figures 2, 5 & 7 with accompanying descriptions, the examiner notes that the it is obvious to the designer of the system who is one of ordinary skill in the art to choose wide variety of temperature levels to control designing systems that are system dependent features (i.e., specific temperature levels)].  

Claims 11-20 [the above teachings of the claims 1-10 are similarly applied].

As can be seen from the above detailed teachings of the WANG reference, the relative values/levels of the claimed “temperature” are not identically taught by the WANG reference, though the functional equivalence of using such claimed temperatures are taught (i.e., see the relative temperatures values/settings used in figures 2, 4, 5 & 7 with accompanying descriptions). In addition, the examiner notes that using specific relative values/levels of temperatures are well-known and commonly practiced in the art/industry of temperature-controlled systems; moreover, such usage of specific value sets is considered to be system/application dependent values that can be easily be utilized or chosen by the designer having ordinary skill in the art, as also evidenced by the prior art of record and abundantly well-known in the art.  Therefore, it would have been obvious to one having ordinary skill the art to come up with the claimed invention from the above detailed teaching of the WANG reference before the effective filing date of the claimed invention for the reasons sated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181